Citation Nr: 0016399	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  95-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for osteoarthritis of 
the right hip, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for a seizure 
disorder, currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran had four periods of active service, from February 
1965 to December 1967, from February 1968 to February 1972, 
from August 1972 to September 1975 and from March 1977 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  That rating decision, in part, 
confirmed and continued a 10 percent rating for traumatic 
osteoarthritis of the right hip, which had been in effect 
since May 1989, and a 10 percent rating for a seizure 
disorder, which had been in effect since May 1980.  That 
decision also denied service connection for post-traumatic 
stress disorder.  An August 1999 decision increased the 
rating for his traumatic osteoarthritis of the right hip to 
20 percent, effective June 1992, with which he continues to 
maintain disagreement.


REMAND

A signed letter from the veteran was received at the RO in 
February 1998 which contained the following:

I have asked to make a personal 
appearance in front of the courts, 
'that's my right!'  So far the Oakland VA 
Regional Office has denied me my rights 
and has interfered with my right to the 
due process.

Although not entirely clear, this correspondence appears to 
request a personal hearing at the RO.  To ensure full 
compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

The veteran should be contacted and 
informed of his rights to a hearing.  If 
he so requests, a hearing should be 
scheduled before a hearing officer or a 
member of the Board at the RO.  If he no 
longer wishes a hearing, documentation to 
that effect must be obtained and 
associated with the claims file.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



